Citation Nr: 1537832	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in the amount of $6,917.00 plus accrued interest thereon.

(The issues whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hepatitis and an eye disorder; the issues of entitlement to service connection for an acquired psychiatric disorder, a back disorder, and hypertension; and the issue whether the reduction in the evaluation for prostate cancer was proper, are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2007 decision of the above Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The case was certified to the Board by the Houston, Texas Regional Office.

In March 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.  

The Veteran claims entitlement to a waiver of recovery of an overpayment of nonservice connected pension benefits in the amount of $6,917.00 plus accrued interest thereon.  After reviewing the record, it is unclear how this debt was created and when the Veteran received notice of the actual amount of indebtedness pursuant to 38 C.F.R. § 1.911 (2014).  As such, an audit of the Veteran's account needs to be conducted to clarify how the debt was incurred and when he received notice of his indebtedness.  

Further, given that the basis given by the Pension Center for denying the appellant's claim was a failure on the part of the appellant to file a timely request for waiver, given that copies of purported October 2005 and May 2006 letters notifying the appellant of the debt are not of record, and given that this file was converted to an electronic file using the Veterans Benefits Management System, efforts must be undertaken to recover the original claims file to secure a copy of the purported October 2005 and May 2006 notice letters to the appellant.  

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a written paid and due audit of the Veteran's account addressing the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, fully explaining the calculations made to arrive at the amounts in question.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit must be added to the electronic claims file and provided to the Veteran and his representative.

2.  Recover the appellant's claims folder from the appropriate "scanning center" which created the "VBMS file," in order to secure and rescan any and all documents which pertain to the appellant's claim for waiver.  This includes particularly all documents which purportedly informed the appellant of the indebtedness in October 2005  and May 2006.  If these records cannot be located VA must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  VA must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The Veteran should be requested to complete a current financial status report (VA Form 20-5655).  

4.  Thereafter, the Committee on Waivers and Compromises should review the record and reconsider the Veteran's request for waiver.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case is not the appropriate means for accomplishing this task, under proper appellate guidelines.

5.  Then, after ensuring that the Committee has complied with the appellant's right to due process, if the benefit sought is not granted, the matter should be returned to the Board.






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

